682 F.2d 504
Rev. Roy JONES, et al., Plaintiffs-Appellants,Rose Wilson, individually and as representative of the Blackand Mexican-American Voters of Lubbock, Texas,Plaintiff-Intervenor-Appellant,v.The CITY OF LUBBOCK, et al., Defendants-Appellees.
No. 79-2744.
United States Court of Appeals,Fifth Circuit.

Unit A
Aug. 13, 1982.
Appeal from the United States District Court for the Northern District of Texas; Halbert O. Woodward, Chief Judge.
William L. Garrett, Dallas, Tex., Daniel H. Benson, Lubbock, Tex., Robert P. Davidow, George Mason Univ., Arlington, Va., Albert Perez, Mark C. Hall, Lane Arthur, Lubbock, Tex., for plaintiffs-appellants.
James P. Brewster, Trial Atty., Dennis W. McGill, Travis D. Shelton, Lubbock, Tex., for defendants-appellees.
ON REHEARING
Before GOLDBERG, POLITZ and JOHNSON, Circuit Judges.
PER CURIAM:


1
On appeal, 640 F.2d 777 (5th Cir. 1981), we reversed and remanded for reconsideration in light of the Supreme Court's intervening decision in City of Mobile v. Bolden, 446 U.S. 55, 100 S.Ct. 1490, 64 L.Ed.2d 47 (1980).  Shortly thereafter the Supreme Court granted certiorari in Rogers v. Lodge and we recalled and have withheld our mandate.  That case has now been decided, --- U.S. ----, 102 S.Ct. 3272, 72 L.Ed.2d ---- (1982).  Consistent therewith, sua sponte, we grant rehearing and supplement our opinion to instruct the district court, in its re-examination, to give appropriate consideration to the teachings contained in Rogers v. Lodge.


2
REVERSED and REMANDED.